Title: From Thomas Jefferson to James Madison, 24 March 1782
From: Jefferson, Thomas
To: Madison, James


        
          Dr Sir
          Monticello Mar. 24. 1782
        
        I have received from you two several favours on the subject of the designs against the territorial rights of Virginia. I never before could comprehend on what principle our right to the Western country could be denied which would not at the same time subvert the rights of all the states to the whole of their territory. What objections may be founded on the Charter of N. York I cannot say, having never seen that charter nor been able to get a copy of it in this country. I had thought to have seized the first leisure on my return from the last assembly to have considered and stated our right and to have communicated to our Delegates or perhaps to the public so much as I could trace, and expected to have derived some assistance from antient M.S.S. which I have been able to collect. These with my other papers and books however had been removed to Augusta to be out of danger from the enemy and have not yet been brought back. The ground on which I now find the question  to be bottomed is so unknown to me that it is out of my power to say any thing on the subject. Should it be practicable for me to procure a copy of the charter of N.Y. I shall probably think on it, and would cheerfully communicate to you whatever could occur to me worth your notice. But this will probably be much too late to be of any service before Congress who doubtless will decide ere long on the subject. I sincerely wish their decision may tend to the preservation of peace. If I am not totally deceived in the determination of this country the decision of Congres, if unfavourable, will not close the question. I suppose some people on the Western waters who are ambitious to be Governors &c. will urge a separation by authority of Congress; but the bulk of the people Westward are already thrown into great ferment by the report of what is proposed, to which I think they will not submit. This separation is unacceptable to us in form only and not in substance. On the contrary I may safely say it is desired by the Eastern part of our country whenever their Western brethren shall think themselves able to stand alone. In the mean time on the petition of the Western counties a plan is digesting for rendering their access to government more easy.
        I trouble you with the inclosed to Monsr. Marbois. I had the pleasure of hearing that your father and family were well yesterday, by your brother who is about to study the law in my neighborhood. I shall always be glad to hear from you; and if it be possible for me, retired from public business to find any thing worth your notice, I shall communicate it with great pleasure. I am with sincere esteem Dr Sir Your friend & servt.
      